Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying annual report on Form 10-K of China Green, Inc. for the year ending June 30, 2010, I, Chi Yip Tai, President and Chief Executive Officer of China Green, Inc., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such annual report of Form 10-K for the year ending June 30, 2010, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such annual report of Form 10-K for the year ending June 30, 2010, fairly represents in all material respects, the financial condition and results of operations of China Green, Inc. Date: October 13, 2010 CHINA GREEN, INC. By: /s/ Chi Yip Tai Chi Yip Tai President and Chief Executive Officer
